Citation Nr: 1422133	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from October 10, 1999, and in excess of 20 percent from August 16, 2012, for traumatic arthritis, left ankle.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1999.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied an increased rating for traumatic arthritis of the left ankle.  

In a December 2013 rating decision, the RO increased the evaluation of the left ankle disability from 10 to 20 percent, effective August 16, 2012.

The Veteran was scheduled to appear at a Board hearing in Washington D.C. on April 21, 2014.  However, he did not report to the hearing, and has not provided an explanation for her absence.  As such, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of the maximum rating for ankle disability under 38 C.F.R. 4.71a, Diagnostic Code 5271 (2013), based on limitation of motion of the ankle.  A higher evaluation is potentially available under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013), on the basis of residuals of a foot injury.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). (the Board has a duty to acknowledge and consider all regulations that are potentially applicable).

The record does not include a medical opinion as to the severity of the Veteran's disability so as to rate it in accordance with Diagnostic Code 5284.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination to determine the severity of his left ankle disability. 

2.  The examiner should opine whether the Veteran's left ankle disability as to whether the left ankle disability is the equivalent of a moderate, moderately severe, or severe foot injury.  

Additionally, the examiner should determine whether the left ankle disability results in loss of use of the left foot.  The examiner should specifically consider whether the Veteran would be equally well served by an amputation at the site of election with prosthesis in place.

The examiner should provide reasons for all opinions.

3.  If the benefit sought on appeal remains denied, issue another supplemental statement of the case (SSOC), then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



